Case 1:13-cr-00244-DKW Document 139 Filed 11/10/20 Page 1 of 5          PageID #: 1486




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI’I


  UNITED STATES OF AMERICA,                 Case No. 13-cr-00244-DKW-1

                    Plaintiff,
                                            ORDER DENYING MOTION FOR
            v.                              COMPASSIONATE RELEASE

  JAMES MOON,

                    Defendant.



       Defendant James Moon moves for a reduction in his sentence to time-

 served, arguing that the coronavirus pandemic, in combination with his age and

 medical conditions, is an “extraordinary and compelling” circumstance justifying

 relief pursuant to Section 3582(c)(1)(A)(i) of Title 18. Defendant, however, is

 incarcerated in a federal prison facility with no recorded cases of coronavirus

 amongst the inmate population−something that cannot be said about the general

 populace to which he wishes to be released. In addition, the sentencing factors

 that the Court must consider with a motion such as the instant one do not support a

 reduction in sentence. As a result, the motion for compassionate release, Dkt. No.

 129, is DENIED, as set forth below.
Case 1:13-cr-00244-DKW Document 139 Filed 11/10/20 Page 2 of 5                  PageID #: 1487




                     RELEVANT PROCEDURAL BACKGROUND

           On April 9, 2015, Moon was sentenced to 168 months’ imprisonment for

 conspiracy to distribute and to possess with the intent to distribute 500 grams or

 more of methamphetamine and 500 grams or more of cocaine. Dkt. No. 100. In

 pronouncing sentence, the Court addressed the sentencing factors under Section

 3553(a) of Title 18. Among other things, the Court noted initially that this was

 not an “easy” sentencing decision due to strong aggravating and mitigating factors.

 Dkt. No. 108 at 22:2-3. More specifically, the Court observed, in aggravation,

 that Moon had distributed significant quantities of methamphetamine and

 cocaine−upwards of 120 pounds−over a period of time, stipulated to being an

 organizer, leader, supervisor, or manager of his offense, and admitted to being a

 substance abuser. Id. at 22:4-24:5. In mitigation, the Court observed that Moon

 served honorably in the United States Marine Corps, volunteered in the community

 prior to his offenses and during his pretrial release, provided letters of support from

 fellow church members, and had no history of violence. Id. at 24:19-27:12.

 After weighing these and other factors, the Court varied downwards, sentencing

 Moon to 168 months’ imprisonment. Id. at 27:16-28:9. 1




 1
     Moon’s guideline imprisonment range was 210 to 262 months. Dkt. No. 111 at ¶ 65.
                                                2
Case 1:13-cr-00244-DKW Document 139 Filed 11/10/20 Page 3 of 5           PageID #: 1488




                                LEGAL STANDARD

       Pursuant to Section 3582(c)(1)(A)(i), a court may, after considering the

 factors set forth in Section 3553(a), modify a term of imprisonment if, upon motion

 of the Director of the Bureau of Prisons (BOP) or the defendant following

 exhaustion of administrative rights related thereto, “extraordinary and compelling

 reasons warrant such a reduction[,]” the defendant is not a danger to the safety of

 others or the community, and the reduction is consistent with the relevant policy

 statement of the U.S. Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i);

 U.S.S.G. § 1B1.13.

       The Sentencing Commission has defined “extraordinary and compelling

 reasons” to include, among other things, a defendant suffering from a serious

 physical or medical condition that substantially diminishes the ability of the

 defendant to provide self-care within the environment of a correctional facility and

 from which he is not expected to recover. U.S.S.G. ¶ 1B1.13, app. note 1(A)(ii).

 Age and family circumstances may also provide the basis for a finding of

 “extraordinary and compelling” (id., app. note 1(B) and (C)), as may a “reason

 other than, or in combination with, the reasons described in [the application note].”

 Id., app. note 1(D). With respect to the latter, the “extraordinary and compelling

 reason” must be “determined by the Director of the Bureau of Prisons….” Id.

                                           3
Case 1:13-cr-00244-DKW Document 139 Filed 11/10/20 Page 4 of 5                   PageID #: 1489




                                        DISCUSSION

        Here, the Court does not find that an extraordinary and compelling

 circumstance exists to justify Moon’s release from incarceration, despite the

 medical conditions from which he asserts he suffers. In part, the reason is that

 Moon’s place of incarceration is Federal Prison Camp (FPC) Montgomery. Since

 the beginning of the pandemic, no inmates at FPC Montgomery have been reported

 as contracting the coronavirus. See https://www.bop.gov/coronavirus (last visited

 November 10, 2020). 2 That is a significantly better record than the one reported

 for the United States in general. 3

        In addition, the Court does not find that the Section 3553(a) sentencing

 factors weigh in favor of a reduction in sentence here. The Court begins, as it did

 at sentencing, in observing that this was not an easy sentencing decision. There

 were both strong factors in aggravation−starting with the significant quantities of

 methamphetamine Moon distributed−and in mitigation−including Moon’s military

 service. Since the time of sentencing, Moon asserts that he has also completed a


 2
   As of November 10, 2020, a total of three staff at FPC Montgomery have contracted the
 coronavirus, two of whom have recovered.
 3
   Specifically, as of November 9, 2020, with a population of roughly 330.5 million, see
 https://www.census.gov/popclock, and approximately 9.9 million coronavirus cases, see
 https://covid.cdc.gov/covid-data-tracker, approximately 2.99% of the U.S. population has
 officially been recorded as contracting the coronavirus. Given that no inmates have been
 recorded as contracting the coronavirus at FPC Montgomery, the percentage there, at least
 among inmates like Moon, is obviously zero.
                                                4
Case 1:13-cr-00244-DKW Document 139 Filed 11/10/20 Page 5 of 5                    PageID #: 1490




 large number of educational and vocational programs and worked in prison. The

 Court acknowledges these activities. However, the Court does not find that they

 move the needle any more than the needle was moved when the Court varied

 downward in sentencing Moon originally. Put simply, having once again weighed

 all relevant factors, 4 the sufficient but not greater than necessary sentence in this

 case is 168 months’ imprisonment.

        Accordingly, Moon’s motion for compassionate release, Dkt. No. 129, is

 DENIED.

        IT IS SO ORDERED.

        DATED: November 10, 2020 at Honolulu, Hawai‘i.




 United States of America vs. James Moon; Cr. No. 13-00244 DKW-1; ORDER
 DENYING MOTION FOR COMPASSIONATE RELEASE




 4
  The Section 3553(a) factors include the nature and circumstances of the offense, the history and
 characteristics of the defendant, the need for the sentence imposed, and the need to avoid
 unwarranted sentencing disparities. 18 U.S.C. § 3553(a).
                                                 5
